Press Release FOR IMMEDIATE RELEASE Contact:Howard H. Nolan Senior Executive Vice President Chief Financial Officer (631) 537-1001, ext. BRIDGE BANCORP, INC. RECEIVES PRELIMINARY APPROVAL FOR PARTICIPATION IN U.S. TREASURY CAPITAL PURCHASE PROGRAM (Bridgehampton, NY – January 8, 2009) Bridge Bancorp, Inc. (NASDAQ: BDGE), the parent company of The Bridgehampton National Bank, announced today that it has received preliminary approval from the U.S.Treasury Department to participate in its Capital Purchase Program (CPP), a voluntary program available to the nation’s strongest financial institutions. As a participant in the program, Bridge Bancorp would issue to the U.S. Treasury, approximately $15 million in senior preferred shares along with warrants to purchase approximately 115,000 shares of its common stock.Shareholders of Bridge Bancorp approved an amendment to its certificate of incorporation to authorize the issuance of preferred shares at a special meeting of shareholders on December 16, 2008. “While we are pleased to have received preliminary Treasury Department approval, the decision to accept the CPP funds is still being evaluated by management and our Board of Directors,” commented Kevin O’Connor, President and CEO. “We are carefully considering the potential restrictions and commitments our participation may require, as well as the opportunities this capital would provide in terms of credit availability to our markets and growth.” About Bridge Bancorp, Inc. Bridge Bancorp, Inc. is a one bank holding company engaged in commercial banking and financial services through its wholly owned subsidiary, The Bridgehampton National Bank.Established in 1910, the Bank, with assets of approximately $750 million, and a primary market area of the North and South Forks of Eastern Long Island, extending westward into Riverhead Town, operates 14 retail branch locations. Through this network and electronic delivery channels, it provides deposit and loan products and financial services to local businesses, consumers and municipalities. Title insurance services are offered through the Bank’s wholly owned subsidiary, Bridge Abstract. The Bridgehampton National Bank continues a rich tradition of involvement in the community by supporting programs and initiatives that promote local business, the environment, education, healthcare, social services and the arts. This report may contain statements relating to the future results of the Company (including certain projections and business trends) that are considered “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995 (the “PSLRA”).Such forward-looking statements, in addition to historical information, which involve risk and uncertainties, are based on the beliefs, assumptions and expectations of management of the
